DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2018/057069, filed 20 Mar 2018; and claims benefit of foreign priority document EPO EP17163506.3, filed 29 Mar 2017; this foreign priority document is in English.

Claims 1-17 and 45-69 are pending in the current application. Claims 67-69, drawn to non-elected inventions, are withdrawn. Claims 48-50, drawn to non-elected species, are withdrawn. Claims 1-17, 45-47, and 51-66 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group I, claims 1-17 and 45-66, in the reply filed on 23 Nov 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 Nov 2021.

Applicant’s election of species of 
    PNG
    media_image1.png
    140
    151
    media_image1.png
    Greyscale
, solvent comprising a heterocyclic base, and carbamate derived from 9-fluoromethyl N-succinimidyl carbonate in the reply filed on 23 Nov 2021 is acknowledged.

Claims 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of species was made in the reply filed on 23 Nov 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-14, 46, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 14 recites Ra and Rb to be "a group that allows for a deprotection of the carbamate protecting group via beta-elimination, such as a group independently selected from the group consisting of -CN, -SO2Rc, ..." (emphasis added) This recitation starting "such as" makes it unclear whether the recitation is necessary to define the scope of the "group that allows for a deprotection of the carbamate protecting group via beta-elimination", are limiting embodiments of the group, or are merely non-limiting examples of such groups when read in view of the level of skill in the art of the ordinary artisan particularly with regard to protecting group chemistry.
Regarding claim 65, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 65 recites "the step of global deprotection and cleavage from solid support is performed in a period of less than 8 hours, such as about 4 hours." This recitation makes it unclear what time period range is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-17, 45-47, 51-62, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (J. Am. Chem. Soc., 2008, 130(47), p16032-16037, provided by Applicant in IDS mailed 26 Jun 2019) in view of VERDINE et al. (WO 2011/005761 A1, published 13 Jan 2011, provided by Applicant in IDS mailed 26 Jun 2019) and Greene's (Wuts et al., ed., Greene's Protective Groups in Organic Synthesis, John Wiley & Sons Inc., 4th ed., 2007, p696-926, cited in PTO-892).
Oka et al. teaches nucleoside 3′-O-bicylic oxazaphospholidine derivatives used as monomer units for a solid-phase synthesis of stereoregular oligodeoxyribonucleoside phosphorothioates. (page 16032, abstract) Oka et al. teaches the method consists of steps analogous to those of the conventional phosphoramidite method [(i) condensation promoted with a mild acidic activator; (ii) capping by acylating reagents; (iii) oxidation/sulfurization; (iv) 5′-O-detritylation]. (page 16033, left column, paragraph 2) Oka et al. teaches the chiral nucleoside 3′-O-oxazaphospholidine
    PNG
    media_image2.png
    194
    152
    media_image2.png
    Greyscale
. (page 16033, right column, scheme 1) Oka et al. teaches the synthesis cycle of the stereoregular oligodeoxyribonucleoside phosphorothioates in a method analogous to those of the conventional phosphoramidite method. (page 16035, left column, scheme 3) Oka et al. teaches since the removal of N-acetylated chiral auxiliaries from PS-linkages by treatment with conc NH3 caused partial strand cleavage at an oligomer level, N-trifluoroacetylimidazole (CF3COIm) was used to cap the secondary amino group of the oxazaphospholidine and any unreacted 5′-OH on the support. No desulfurization 
Oka et al. does not specifically disclose the method comprising the step (ii) of protecting the amine group of the oxazaphospholidine chiral auxiliary with a carbamate protection group. (instant claim 1)
VERDINE et al. teaches the level of skill in the art regarding the conventional phosphoramidite method of synthesis of oligodeoxyribonucleoside. VERDINE et al. teaches the example of synthetic route A for the synthesis of chiral phosphorothioate precursors of the prodrug oligonucleotides. (scheme 9 at page 67, paragraph 0154 to page 68, paragraph 0157) VERDINE et al. teaches synthetic strategies include varying the structure of chiral reagent. (page 83, paragraph 0208 to page 84, paragraph 0218) 
Greene's teaches the level of skill in the art regarding protecting groups in organic synthesis. Greene's teaches the 9-fluorenylmethyl carbamate, acetamide, and trifluoroacetamide are known equivalents in the art for the purpose of protection of the amino group in organic synthesis. Greene's teaches formation of the 9-fluorenylmethyl carbamate protecting group using the Fmoc-O-succinimidyl reagent. (page 696-699; 9-fluorenylmethyl carbamate at page 711-713; page 773; acetamide at page 775-779; and trifluoroacetamide at page 781-783) Greene's teaches the structural features of 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Oka et al. in view of VERDINE et al. and Greene's to vary the method taught by Oka et al. through routine experimentation to arrive at the instant invention as claimed such as by varying of the protecting group used in the synthesis. One of ordinary skill in the art would have been motivated to combine Oka et al. in view of VERDINE et al. and Greene's with a reasonable expectation of success because Oka et al. teaches the method consists of steps analogous to those of the conventional phosphoramidite method and teaches varying of the protecting group used in the synthesis such as using the N-trifluoroacetylated chiral auxiliary instead of the N-acetylated chiral auxiliary, VERDINE et al. teaches the level of skill in the art with regard to the conventional phosphoramidite method of oligonucleotide synthesis and suggests it would have been routine experimentation to vary the synthesis within convention, and Greene's teaches the level of skill in the art regarding protecting groups in organic synthesis suggesting it would have been predictable to select from a list of equivalents known for the same purpose. 
With regard to the instant application in examples 1-2 at pages 24-25 as published and figures 4-5 show comparison without the addition of the 9-fluorenylmethyl carbamate protecting group. It is unclear if the evidence provided corresponds to the formation of the acetyl or acetamide protecting group in the course of the capping step. Further, it is unclear how this evidence compares to the embodiment of Oka et al. in which a trifluoroacetyl group is used in place of an acetyl group to provide improved .

Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (J. Am. Chem. Soc., 2008, 130(47), p16032-16037, provided by Applicant in IDS mailed 26 Jun 2019) in view of VERDINE et al. (WO 2011/005761 A1, published 13 Jan 2011, provided by Applicant in IDS mailed 26 Jun 2019) and Greene's (Wuts et al., ed., Greene's Protective Groups in Organic Synthesis, John Wiley & Sons Inc., 4th ed., 2007, p696-926, cited in PTO-892) as applied to claims 1-17, 45-46, 51-62, and 65-66, and further in view of Kaur et al. (Chem. Rev., 2007, 107, p4672-4697, cited in PTO-892).
Oka et al. in view of VERDINE et al. and Greene's teaches as above.
Oka et al. in view of VERDINE et al. and Greene's does not specifically teach the oligonucleotide synthesized by the method is an LNA oligonucleotide. (instant claims 63-64)
Kaur et al. teaches Locked Nucleic Acid (LNA)-based oligonucleotides have attributes that make it preferable over other classes of modified nucleic acid analogues. (page 4672, right column, paragraph 2) Kaur et al. teaches LNA and LNA-DNA chimeras containing phosphodiester or phosphorothioate linkages, or a mixture thereof, can be assembled by standard DNA synthesizers. (page 4677, left column, paragraph 2)


Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623